AMENDMENT NUMBER SIX TO
LOAN AND SECURITY AGREEMENT

THIS AMENDMENT NUMBER SIX TO LOAN AND SECURITY AGREEMENT (this “Amendment”), is
entered into as of September __, 2001, between FOOTHILL CAPITAL CORPORATION, a
California corporation, (“Foothill”), and NETWORK COMPUTING DEVICES, INC., a
Delaware corporation (“Borrower”), with reference to the following facts:

WHEREAS, Foothill and Borrower are parties to that certain Loan and Security
Agreement, dated as of March 30, 2000 (as amended, restated, or modified from
time to time, the “Agreement”);

 

WHEREAS, Borrower has requested that Foothill make certain changes to the
Agreement; and

 

WHEREAS, Foothill is willing to consent to these certain changes and take other
actions with respect to the Agreement, all on the terms and conditions set forth
herein.

 

NOW, THEREFORE, in consideration of the above recitals and the mutual promises
contained herein, Foothill and Borrower hereby agree as follows:

 

1.             Defined Terms All capitalized terms used herein and not otherwise
defined herein shall have the meanings ascribed to them in the Agreement, as
amended hereby.

 

2.             Amendments to the Agreement

 

a.             Section 1.1 of the Agreement hereby is amended by adding or
amending and restating, as applicable, the following defined terms in the proper
alphabetical order:

 

“Sixth Amendment” means that certain Amendment Number Six to Loan and Security
Agreement, dated as of September ___, 2001, between Borrower and Foothill.

 

“Sixth Amendment Closing Date” means the date that all conditions set forth in
Section 5 of the Sixth Amendment have been satisfied.

 

“Sixth Amendment Fee” has the meaning ascribed thereto in Section 4 of the Sixth
Amendment.

 

“Maximum Amount” means $3,000,000.

 

b.             Section 2.1 is hereby amended by deleting the text of subsection
(z)(i)(A) appearing within the definition of Borrowing Base and inserting the
following in place thereof:

 

“the lesser of 75% of Eligible Foreign Accounts (provided, that (1) beginning on
September 17, 2001, the figure 75% shall be decreased by 0.5% on each business
day and (2) beginning on October 1, 2001, such figure shall be decreased by 1.0%
on each business day until such time as the Obligations have been paid in full
in accordance with the terms of this Agreement), plus”;

 


c.             Section 2.1 is hereby amended by deleting the text of subsection
(z)(i)(B)(1) appearing within the definition of Borrowing Base and inserting the
following in place thereof:

 

“(1) 75% of Eligible Extended Term Foreign Accounts (provided, that (1)
beginning on September 17, 2001, the figure 75% shall be decreased by 0.5% on
each business day and (2) beginning on October 1, 2001, such figure shall be
decreased by 1.0% on each business day until such time as the Obligations have
been paid in full in accordance with the terms of this Agreement),”;

 

d.             Section 3.4 of the Agreement is hereby amended by deleting the
first sentence thereof and inserting the following in place thereof:

 

“This Agreement shall become effective upon the execution and delivery hereof by
Borrower and Foothill and shall continue in full force and effect for a term
ending on October 15, 2001 (the “Maturity Date”).”

 

3.             Representations and Warranties.  Borrower hereby represents and
warrants to Foothill that:


 


(A)           THE EXECUTION, DELIVERY, AND PERFORMANCE OF THIS AMENDMENT AND OF
THE AGREEMENT, AS AMENDED BY THIS AMENDMENT, ARE WITHIN ITS CORPORATE POWERS,
HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE ACTION, AND ARE NOT IN
CONTRAVENTION OF ANY LAW, RULE, OR REGULATION, OR ANY ORDER, JUDGMENT, DECREE,
WRIT, INJUNCTION, OR AWARD OF ANY ARBITRATOR, COURT, OR GOVERNMENTAL AUTHORITY,
OR OF THE TERMS OF ITS CHARTER OR BYLAWS, OR OF ANY CONTRACT OR UNDERTAKING TO
WHICH IT IS A PARTY OR BY WHICH ANY OF ITS PROPERTIES MAY BE BOUND OR AFFECTED,


 


(B)           THIS AMENDMENT AND THE AGREEMENT, AS AMENDED BY THIS AMENDMENT,
CONSTITUTE BORROWER’S LEGAL, VALID, AND BINDING OBLIGATION, ENFORCEABLE AGAINST
BORROWER IN ACCORDANCE WITH ITS TERMS, AND


 


(C)           THIS AMENDMENT HAS BEEN DULY EXECUTED AND DELIVERED BY BORROWER.

 

4.             Conditions Precedent to Amendment.  The satisfaction of each of
the following shall constitute conditions precedent to the effectiveness of this
Amendment:

 

(a)           Foothill shall have received an amendment fee (the “Sixth
Amendment Fee”) in an amount equal to $10,000.

 

(b)           Foothill shall have received the reaffirmation and consent
attached hereto as Exhibit A, duly executed and delivered by an authorized
officer of each Guarantor;

 

(c)           The representations and warranties in this Amendment, the
Agreement as amended by this Amendment and any other amendments thereto, and the
other Loan Documents shall be true and correct in all respects on and as of the
date hereof, as though made on such date (except to the extent that such
representations and warranties relate solely to an earlier date);

 


(d)           No Event of Default or event which with the giving of notice or
passage of time would constitute an Event of Default shall have occurred and be
continuing on the date hereof, nor shall result from the consummation of the
transactions contemplated herein;

 

(e)           No injunction, writ, restraining order, or other order of any
nature prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein shall have been issued and remain in force by any
governmental authority against Borrower or Foothill; and

 

(f)            All other documents and legal matters in connection with the
transactions contemplated by this Amendment shall have been delivered or
executed or recorded and shall be in form and substance satisfactory to Foothill
and its counsel.

 

5.             Miscellaneous.

 

(a)           Upon the effectiveness of this Amendment, each reference in the
Agreement to “this Agreement”, “hereunder”, “herein”, “hereof” or words of like
import referring to the Agreement shall mean and refer to the Agreement as
amended by this Amendment.

 

(b)           Upon the effectiveness of this Amendment, each reference in the
Loan Documents to the “Loan Agreement”, “thereunder”, “therein”, “thereof” or
words of like import referring to the Agreement shall mean and refer to the
Agreement as amended by this Amendment.

 

(c)           This Amendment shall be governed by and construed in accordance
with the laws of the State of California.

 

(d)           This Amendment may be executed in any number of counterparts and
by different parties on separate counterparts, each of which, when executed and
delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same Amendment.  Delivery of an
executed counterpart of this Amendment by telefacsimile shall be equally as
effective as delivery of a manually executed counterpart of this Amendment.  Any
party delivering an executed counterpart of this Amendment by telefacsimile also
shall deliver a manually executed counterpart of this Amendment but the failure
to deliver a manually executed counterpart shall not affect the validity,
enforceability, and binding effect of this Amendment.

 

[Remainder of page left intentionally blank]

 


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first written above.

 

 

NETWORK COMPUTING DEVICES, INC.,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

FOOTHILL CAPITAL CORPORATION,

 

a California corporation

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 


Exhibit A

 

REAFFIRMATION AND CONSENT

All capitalized terms used herein but not otherwise defined herein shall have
the meanings ascribed to them in that certain Amendment Number Six to Loan and
Security Agreement, dated as of September __, 2001 (the “Amendment”).  The
undersigned hereby (a) represents and warrants to Foothill that the execution,
delivery, and performance of this Reaffirmation and Consent are within its
corporate powers, have been duly authorized by all necessary corporate action,
and are not in contravention of any law, rule, or regulation, or any order,
judgment, decree, writ, injunction, or award of any arbitrator, court, or
governmental authority, or of the terms of its charter or bylaws, or of any
contract or undertaking to which it is a party or by which any of its properties
may be bound or affected; (b) consents to the amendment of the Agreement by the
Amendment and to the transactions described therein; (c) acknowledges and
reaffirms its obligations owing to Foothill under the Guaranty and any other
Loan Documents to which it is a party; and (d) agrees that each of the Guaranty
and any other Loan Documents to which it is a party is and shall remain in full
force and effect.  Although the undersigned has been informed of the matters set
forth herein and has acknowledged and agreed to same, it understands that
Foothill has no obligations to inform it of such matters in the future or to
seek its acknowledgement or agreement to future amendments, and nothing herein
shall create such a duty.  Delivery of an executed counterpart of this
Reaffirmation and Consent by telefacsimile shall be equally as effective as
delivery of an original executed counterpart of this Reaffirmation and Consent. 
Any party delivering an executed counterpart of this Reaffirmation and Consent
by telefacsimile also shall deliver an original executed counterpart of this
Reaffirmation and Consent but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Reaffirmation and Consent.  This Reaffirmation and Consent shall be
governed by the laws of the State of California.

 

 

AUSTRALIA, NETWORK COMPUTING DEVICES (BENELUX) B.V., a company organized under
the laws of The Netherlands

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

NETWORK COMPUTING DEVICES (CANADA), INC., a corporation organized under the laws
of Canada

 

 

 

By:

 

 

Name:

 

 

Title:

 

 


 

 

NETWORK COMPUTING DEVICES (FRANCE) S.A.R.L., a company organized under the laws
of France

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

NETWORK COMPUTING DEVICES, GMBH, a company organized under the laws of Germany

 

 

 

By:

 

 

Name

 

 

Title:

 

 

 

 

 

 

NCD GRAPHIC SOFTWARE CORPORATION, an Oregon corporation

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

NETWORK COMPUTING DEVICES (FSC), INC., a Guam corporation

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

NCD ACQUISITION CORP., an Indiana corporation

 

 

 

By:

 

 

Name:

 

 

Title:

 

 


 

 

NETWORK COMPUTING DEVICES (UK), LTD., a company organized under the laws of
England

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

NETWORK COMPUTING DEVICES SCANDINAVIA AB, a company organized under the laws of
Sweden

 

 

 

By:

 

 

Name:

 

 

Title:

 

 